Title: To Thomas Jefferson from William Short, [19? March 1786]
From: Short, William
To: Jefferson, Thomas



Dear Sir
[19? Mch. 1786]

Colo. Humphries has informed me that a French Gentleman who sets out for London to-day presents a favorable Opportunity of conveying your Letters to you. The Marquis de la Fayette informed him of this Circumstance and desired that the Letters should be sent to him this Morning, to be by him committed to the Care of this Gentleman. You will therefore Sir recieve under the Cover of Colo. Humphries the Letters brought here from Madrid by Mr. Harrison, and which Colo. Humphries recieving whilst I was at St. Germains, forwards. I inclose two which have come to my Hands. These are all that have been recieved at the Hotel since your Departure. I except one from Mr. de Reyneval which arrived in less than an Hour after you had gone. On opening it I found that it was not an absolute Order for the Liberation of the Prisoners, as I think you expected. It was a Letter addressed to you in which he informs you that he had had a Conference with the Controller-general on their Subject and was authorized to say to you that the Prisoners might be liberated if they would relinquish all Right of Appeal, and thereby consent to the Confiscation of the Vessel and Cargo, or if (supposing they insisted on the Appeal) they would give certain securities which are mentioned in the Letter. I immediately inclosed this Letter to Messrs. Borgnis, Desbordes Freres at Brest and desired, if it did not suffice for the Liberation of the Prisoners, that they would be so good as to inform me of it without Delay in Order that I might obtain something more absolute for them. Having received no Answer since that Period I hope the Letter was found sufficient.
Nothing having occurred since your Departure that is worth troubling you with, I here take the Liberty of begging the Favor of you to bring me two of the smallest possible Quantities (one red and the other black) of that Kind of Ink which is used for printing on Linen with the Types which I have. I suppose it may be easily found in any of the Shops in very small tin Phials. Should there be the smallest Difficulty sir I beg you will pass it over as if nothing had been said on the Subject. I urge it the more particularly because I have enough left to last me some Time yet—a Circumstance which will also save you the Trouble sir of having my Linen marked in London.
I am ashamed of troubling you so much with Trifles at a Time  when you have few Moments to lose. The best Compensation I can make is to inform you that your Daughter was very well two Days ago. I beg you to be persuaded sir of the purest sentiments of Friendship and Gratitude with which I have the Honor to be Your, &c.

W. Short


I beg you to make my most particular Compliments to Colo. Smith to whose care I have addressed this Letter, because I supposed it the best mode of painting out yours as you would chuse to be as little seen as possible.

